MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	199	
Docket:	      Kno-17-176	
Submitted	
  On	Briefs:	 September	27,	2017	
Decided:	     October	5,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                             IN	RE	LANDON	S.	
	
	
PER	CURIAM	

	        [¶1]	 	 The	 mother	 of	 Landon	 S.	 appeals	 from	 a	 judgment	 of	 the	 District	

Court	 (Rockland,	 Sparaco,	 J.)	 terminating	 her	 parental	 rights	 to	 Landon	

pursuant	 to	 22	M.R.S.	 §	4055(1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i)-(ii),	 (iv)	

(2016).1	 	 She	 challenges	 the	 sufficiency	 of	 the	 evidence	 to	 support	 the	

judgment	 and	 the	 court’s	 discretionary	 determination	 of	 the	 child’s	 best	

interest.	 	 Specifically,	 the	 mother	 argues	 that	 the	 Department	 of	 Health	 and	

Human	 Services	 did	 not	 comply	 with	 22	 M.R.S.	 §	4041	 (2016)	 and	 that	 the	

court	 did	 not	 “consider	 any	 positive	 aspects	 of	 the	 [m]other’s	 efforts	 to	

reunify.”		We	affirm	the	judgment.	

	        [¶2]	 	 Based	 on	 competent	 evidence	 in	 the	 record,	 the	 court	 found,	 by	

clear	 and	 convincing	 evidence,	 that	 the	 mother	 is	 unwilling	 or	 unable	 to	


    1	 	 The	 child’s	 father	 consented	 to	 the	 termination	 of	 his	 parental	 rights	 on	 February	 14,	 2017,	

and	is	not	a	party	to	this	appeal.			
2	

protect	 the	 child	 from	 jeopardy	 and	 these	 circumstances	 are	 unlikely	 to	

change	within	a	time	which	is	reasonably	calculated	to	meet	his	needs;	she	is	

unwilling	 or	 unable	 to	 take	 responsibility	 for	 the	 child	 within	 a	 time	

reasonably	 calculated	 to	 meet	 his	 needs;	 and	 she	 has	 failed	 to	 make	 a	 good	

faith	 effort	 to	 rehabilitate	 and	 reunify	 with	 the	 child.	 	 See	 22	M.R.S.	 §	4055	

(1)(B)(2)(b)(i)-(ii),	 (iv);	 In	 re	 Robert	 S.,	 2009	 ME	 18,	 ¶	15,	 966	 A.2d	 894.	 	 It	

also	 found	 that	 termination	 of	 the	 mother’s	 parental	 rights	 is	 in	 the	 child’s	

best	interest.		See	22	M.R.S.	§	4055	(1)(B)(2)(a);	In	re	Robert	S.,	2009	ME	18,	

¶	15,	 966	 A.2d	 894.	 	 The	 court	 based	 this	 determination	 on	 the	 following	

findings	of	fact:	

       [The	 Department]	 became	 involved	 with	 [the	 mother]	 on	
       February	 20,	 2016[,]	 after	 it	 was	 notified	 by	 staff	 at	 Pen	 Bay	
       Hospital	 that	 [the	 child	 was]	 born	 with	 marijuana	 in	 his	 system,	
       and	 that	 [the	 mother]	 had	 told	 staff	 that	 she	 had	 been	 using	
       Vicodin	and	alcohol	during	her	pregnancy.			
       	
       .	.	.	.	
       	
       .	 .	 .	 [The	 child]	 has	 been	 in	 [Department]	 custody	 for	 over	 one	
       year.		Throughout	this	case,	he	has	lived	with	resource	parents	.	.	.	
       with	whom	he	has	bonded.	.	.	.	[The	child’s]	placement	.	.	.	is	safe	
       and	appropriate.			
       	
       .	 .	 .	 [The	 child]	 was	 born	 with	 a	 nasal	 condition	 that	 affects	 his	
       breathing.	 	 He	 has	 had	 one	 surgery	 and	 likely	 will	 have	 to	 have	
       more	 surgeries.	 	 [His	 resource	 parents]	 have	 ensured	 that	 [his]	
       medical	 needs	 are	 being	 met	 and	 have	 provided	 him	 with	
       excellent	 care.	 	 [The	 child]	 needs	 permanency	 now	 and	 [his	
                                                                                                              3	

        resource	 parents]	 are	 prepared	 to	 provide	 .	 .	 .	 such	 permanency	
        through	adoption.			
        	
	       [¶3]	 	 The	 court	 further	 found	 that	 the	 mother,	 in	 violation	 of	 the	

reunification	plan,	“has	failed	to	maintain	meaningful	contact	with	[the	child],”	

has	participated	in	the	child’s	medical	care	in	a	“minimal”	way,	“still	does	not	

have	 stable	 or	 safe	 housing,”	 has	 lost	 access	 to	 the	 transportation	 services	

provided	to	her	by	the	Department	due	to	her	“no	shows,”	“has	not	followed	

through	with	substance	abuse	and	mental	health	counseling,”	and	“continues	

to	 struggle	 with	 substance	 abuse.”2	 	 The	 court	 also	 found	 that	 the	 mother’s	

testimony	 regarding	 her	 participation	 in	 Alcoholics	 Anonymous	 was	 not	

credible.			

	       [¶4]		Given	these	findings	and	the	court’s	other	specific	findings	of	fact,	

all	of	which	are	supported	by	competent	evidence	in	the	record,	the	court	did	

not	err	in	its	unfitness	determination	nor	did	it	err	or	abuse	its	discretion	in	

determining	 that	 termination	 of	 the	 mother’s	 parental	 rights,	 with	 a	

permanency	 plan	 of	 adoption,	 is	 in	 the	 child’s	 best	 interest.	 	 See	 In	 re	

Thomas	H.,	2005	ME	123,	¶¶	16-17,	889	A.2d	297.	



    2		During	the	pendency	of	this	child	protective	case,	the	mother	was	admitted	to	the	emergency	

room	 for	 alcohol	 poisoning,	 consumed	 alcohol	 only	 a	 few	 weeks	 before	 the	 termination	 hearing,	
and	 tested	 positive	 for	 marijuana,	 even	 though	 the	 reunification	 plan	 clearly	 stated	 that	 she	 must	
“remain	sober	from	drugs	and	alcohol.”			
4	

	        [¶5]	 	 The	 mother	 contends	 that	 the	 court’s	 findings	 are	 nevertheless	

unsupported	by	the	record	because	the	Department	failed	to	provide	her	with	

“all	of	the	services	it	was	required	to	provide,”	which,	she	claims,	would	have	

enabled	 her	 to	 “continue[]	 on	 a	 positive	 path	 to	 alleviate	 jeopardy.”	 	 To	 the	

contrary,	 the	 record	 shows	 that	 the	 Department	 developed	 a	 reunification	

plan	that	clearly	outlined	the	safety	goals	and	services	the	mother	needed	to	

engage	in,	offered	the	mother	ample	reunification	services,3	and	made	a	good	

faith	 effort	 to	 cooperate	 with	 and	 seek	 the	 participation	 of	 the	 mother	

throughout	 these	 proceedings.	 	 See	 22	M.R.S.	 §	 4041.	 	 Despite	 the	

Department’s	 reunification	 efforts	 and	 the	 aid	 of	 a	 case	 manager	 from	 a	

community	organization,	the	mother	was	still	unsuccessful	in	reunifying	with	

the	child.		See	supra	¶¶	2-3.4			

	        The	entry	is:	

                         Judgment	affirmed.	

	        	      	        	       	       	
	                                	


   3		These	services	included,	among	others,	transportation	services,	mental	health	and	substance	

abuse	 counseling,	 supervised	 visitation	 with	 the	 child,	 family	 team	 meetings,	 and	 the	 aid	 of	 a	
permanency	social	worker.		

     4		The	remainder	of	the	mother’s	arguments	concern	the	weight	and	credibility	assigned	to	the	

evidence,	which	fall	squarely	within	the	court’s	province	as	the	trier	of	fact.		See	In	re	I.S.,	2015	ME	
100,	¶	11,	121	A.3d	105.		We	find	these	arguments	unpersuasive	and	do	not	address	them	further.	
                                                                                      5	

Vanessa	 A.	 Bartlett,	 Esq.,	 Law	 Offices	 of	 Vanessa	 A.	 Bartlett,	 Portland,	 for	
appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Rockland	District	Court	docket	number	PC-2016-03	
FOR	CLERK	REFERENCE	ONLY